NUMBER 13-19-00458-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

DELORES HELEN VASQUEZ,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 156th District Court
                     of Bee County, Texas.
____________________________________________________________

                          ORDER OF ABATEMENT
             Before Justices Benavides, Longoria, and Perkes
                            Order Per Curiam

       Appellant, Delores Helen Vasquez, has filed a notice of appeal with this Court from

his conviction in trial court cause number B-18-2154-0-CR-B.             The trial court's

certification of the defendant's right to appeal shows that the defendant does not have the

right to appeal. See TEX. R. APP. P. 25.2(a)(2).

       On September 20, 2019, we ordered appellant's counsel, Sandra A. Eastwood, to,

within thirty days, review the record and advise this Court as to whether appellant has a
right to appeal. See TEX. R. APP. P. 44.3, 44.4. No response to this Court's order has

been received. Therefore, we ABATE this appeal and REMAND this cause to the trial

court for a hearing to determine why counsel has failed to comply with this Court's order.

The trial court's findings and conclusions shall be included in a supplemental clerk's

record. The trial court shall file the supplemental clerk's record and reporter's record, if

any, with the Clerk of this Court within thirty days of the date of this order.

       If the trial court determines that counsel is unable to represent appellant in this

matter, the trial court shall conduct a hearing to determine whether appellant desires to

prosecute the appeal, whether appellant is indigent, and whether appellant is entitled to

appointed counsel. See Penson v. Ohio, 488 U.S. 75, 83-84 (1988); Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We further direct the trial court to issue

findings of fact and conclusions of law regarding these issues. Should the trial court find

that appellant desires to pursue this appeal, is indigent, and is entitled to appointed

counsel, the trial court shall appoint counsel. If counsel is appointed, the name, address,

email address, telephone number, and state bar number of said counsel shall be included

in the trial court's findings of fact and conclusions of law.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of November, 2019.




                                               2